 Case 8:18-cv-02065-FFM Document 24 Filed 05/29/20 Page 1 of 2 Page ID #:2047




1    THE LAW OFFICES OF JUDITH S. LELAND, APLC
     7007 Washington Avenue, Suite 240
2    Whittier, CA 90602
3    Telephone: (562) 904-6955
     Facsimile: (562) 632-1301
4
     JUDITH S. LELAND (State Bar No: 63747)
5    MICHAEL T. KEATING (State Bar No: 266562)
6    E-mail: tracey@disabilitylawfirm.com
     Attorneys for Plaintiff
7    NICOLA T. HANNA
8    United States Attorney
     DAVID M. HARRIS
9    Assistant United States Attorney
10   CEDINA M. KIM
     Assistant United States Attorney
11
     Senior Trial Attorney, Civil Division
12   JENNIFER LEE TARN (State Bar No: 240609)
13   Special Assistant United States Attorney
           Social Security Administration
14         160 Spear Street, Suite 800
15         San Francisco, CA 94105
           Telephone: (415) 977-8935
16
           Facsimile: (415) 744-0134
17         Email: Jennifer.tarn@ssa.gov
18         Attorneys for Defendant

19                       UNITED STATES DISTRICT COURT
20                      CENTRAL DISTRICT OF CALIFORNIA
                              SOUTHERN DIVISION
21
22   JOHN THOMAS ALEXANDER,             )   Case No. SACV 18-2065-FFM
23                                      )
           Plaintiff,                   )   ORDER AWARDING EQUAL
24                                      )   ACCESS TO JUSTICE ACT
25             v.                       )   ATTORNEY FEES PURSUANT TO
     ANDREW SAUL,                       )   28 U.S.C. § 2412(d)
26   Commissioner of Social Security,   )
27                                      )
           Defendant.                   )
28
                                        )
 Case 8:18-cv-02065-FFM Document 24 Filed 05/29/20 Page 2 of 2 Page ID #:2048




1          Based upon the parties’ Stipulation for the Award and Payment of Equal
2    Access to Justice Act Fees, IT IS ORDERED that fees in the amount of FIVE
3    THOUSAND FOUR HUNDRED and SIXTY-FIVE DOLLARS [$5,465.00]. as
4    authorized by 28 U.S.C. § 2412(d), be awarded subject to the terms of the Stipulation
5
6
7    Dated: May 29, 2020             /s/ PATRICK J. WALSH
                                     HONORABLE PATRICK J. WALSH
8                                    UNITED STATES MAGISTRATE JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              1
